Citation Nr: 0942063	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  99-07 379	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for rhinitis 
and sinusitis.

2.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Lisa A. Lee


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to August 
1981 and September 1990 to May 1991.  He also had several 
years of inactive reserve service.  He served in Southwest 
Asia during the Persian Gulf War from November 1990 to April 
1991.  

During the course of the appeal, the Veteran perfected an 
appeal for an additional issue.  The two appeals have been 
merged in this decision under the older docket number.  The 
service connection claim initially came before the Board of 
Veterans' Appeals (BVA or Board) from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In October 1999, a hearing was conducted before a Veterans 
Law Judge who is no longer employed at the Board.  The 
Veteran was informed of his right to have another hearing, 
but he declined a second hearing.

The Board remanded the service connection claim for a skin 
disorder in February 2000, and then denied the claim in May 
2001.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated and remanded the decision in an order dated 
January 2003.  The Board again remanded the claim in August 
2003, July 2004, and September 2007.

The claim for an initial compensable rating for rhinitis and 
sinusitis comes before the Board from a June 2008 rating 
decision.

The appeal initially also included the issue of entitlement 
to an effective date prior to June 2008, for the 50 percent 
evaluation assigned for an adjustment disorder; however, the 
Veteran withdrew that issue in May 2009.  As such, that issue 
is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran experiences more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

2.  A skin disorder is not causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, 
for the Veteran's service-connected rhinitis and sinusitis, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6513 (2009).

2.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial compensable rating for 
rhinitis and sinusitis arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the service connection claim, as set forth in the 
VCAA, the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2004 and a 
Supplemental Statement of the Case in June 2006.  The letters 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  Although these notices were provided 
after the RO's initial decision on the issue, the Veteran's 
claim has been adjudicated several times subsequently.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, service treatment records, and VA examinations.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claims.  
II.  Entitlement to an Initial Compensable Rating for 
Rhinitis and Sinusitis

Service connection for rhinitis and sinusitis was established 
by a June 2008 rating decision, at which time a 
noncompensable rating was assigned, effective from November 
1997.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for the rhinitis and sinusitis and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Veteran is currently rated noncompensably under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  The Veteran is seeking an 
increased rating.  

A rating of 10 percent is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6513.

A rating of 30 percent is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.

A rating of 50 percent is warranted when there is radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  

The Veteran testified that he experiences congestion, 
incapacitating headaches approximately 20 times per month, 
sinus pain, and nasal discharge on a daily basis.  The Board 
notes that the Veteran is competent to give evidence about 
what he experiences; for example, he is competent to discuss 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Veteran's assertions are supported by the medical 
evidence of record.  VA outpatient records indicate the 
Veteran has complained of headaches on numerous occasions and 
examinations have revealed an inflamed nose.  Treatment 
records indicate he has been diagnosed and treated for 
rhinitis and sinusitis on multiple occasions throughout the 
years, most recently in September 2007.

Additionally, the Veteran's wife submitted a statement 
indicating that the Veteran sounds congested every morning 
upon waking and that a crusting in his nostrils or a runny 
discharge is always visible.  She asserts that he frequently 
complains of headaches, sinus pain, and congestion to the 
point of discomfort.  

Furthermore, a store employee also submitted statements 
reporting the Veteran purchases medications for his sinuses 
two or three times a week.

Private treatment records also indicate a long history of 
treatment for sinusitis.  In May 1999, the Veteran complained 
of sinus congestion and headaches.  X-rays indicated 
frontal/maxillary sinusitis, with purulent drainage.  He was 
prescribed a steroid, two different antibiotics, and an 
antihistamine.  In August 1999, the Veteran again sought 
treatment for nasal stuffiness, post-nasal drainage, and 
occasional problems with dysphasia.  He reported having nasal 
congestion upon waking.  Sinus x-rays showed fluid level or 
mucous retention cyst in the floor of the right maxillary 
sinus, with congestion in the ethmoids.  The physician stated 
treatment would consist of back-to-back antibiotic courses.  

Two weeks later, the Veteran was prescribed an additional two 
antibiotics.  The following month, in September 1999, the 
Veteran returned, after completing those antibiotics.  He 
also reported taking multiple decongestants, antihistamines, 
and other the counter medicines.  X-rays were only slightly 
improved, with fluid level gone out of the right maxillary 
sinus, but with a laterally based mucous retention cyst.  He 
also had mulberry and hypertrophic turbinates.  The physician 
suggested the Veteran continue with an over the counter 
antihistamine and a steroid nasal spay.  

The Veteran was afforded a VA examination in May 2008.  The 
Veteran reported having sinus drainage at night with no other 
symptoms related to the sinuses.  Examination revealed slight 
pressure sensation over the maxillary sinuses with some 
tenderness noted over the left maxillary sinus.  The nose 
looked clear and eyes revealed normal external auditory 
canals and tympanic membranes were normal without any 
evidence of perforation or discharge.  X-rays revealed normal 
paranasal sinuses with no air fluid levels, areas of 
opacification, or evidence of bony destruction.  The Veteran 
has not had any sinus surgery.

Although the Veteran did not have an active infection and 
appeared to be well at the time of the VA examination in May 
2008, based on the previously discussed lay statements, VA 
outpatient records, private treatment records, and the 
extensive history of reoccurring sinusitis, the Board finds 
the Veteran is entitled to a 30 percent rating, as he appears 
to suffer from more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  These symptoms are capable 
of lay observation, and the Veteran and his wife have 
testified that he experiences almost daily headaches, 
congestion to the point of pain and discomfort, and nasal 
discharge.  Treatment records confirm these assertions and 
indicate the Veteran has an extensive history of reoccurring 
sinusitis that appears difficult to treat.

A rating of 50 percent is not warranted because the Veteran 
has not had radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513 and the March 2008 VA examination which 
showed his symptoms were limited to drainage at night.  Based 
on the evidence of record, the Veteran has not undergone any 
sinus surgeries and therefore is not entitled to a 50 percent 
rating.

The Board has also considered whether any alternate 
Diagnostic Codes allow for a higher evaluation.  However, as 
the Veteran is diagnosed with rhinitis and sinusitis, the 
Board finds that the most appropriate rating criteria is 
Diagnostic Code 6513.

Additionally, the evidence does not reflect that the 
disability has caused marked interference with employment 
(beyond that already contemplated in the assigned 
evaluation), or necessitated frequent hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board finds that the rating that 
has been assigned contemplates a significant and adequate 
degree of industrial impairment, and recommendation for an 
extra-schedular evaluation is not warranted.




III.  Entitlement to Service Connection for a Skin Disorder 
Due to an Undiagnosed Illness

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a skin condition, to include as due to an undiagnosed 
illness.  He testified during the October 1999 hearing that 
he developed a sudden rash in Saudi Arabia below his groin 
and on his lower back, and that he self-medicated the rash 
during service.

The Persian Gulf War presumption of service connection does 
not apply if symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 
(Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann 
v. West, 14 Vet. App. 12, 22-23 (2000).

Service treatment records show the Veteran was examined upon 
entrance into service In July 1988.  At that time, there was 
not report or finding of any skin abnormalities other than a 
birthmark on his right thigh.  Treatment records are silent 
as to any complaints or treatment of a skin rash to the lower 
back or groin.  Additionally, the Veteran indicated on a 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
in April 1991 that he did not have any rash, skin infection, 
or sores.  On a separate supplemental medical data form from 
April 1991, the Veteran again reported that he had no rash, 
skin infection, or sores.  The Veteran's separation 
examination from April 1991 does not show that the Veteran 
had any type of skin condition.

The Veteran has testified that he self-treated the rashes 
during service and that the rash would come and go suddenly.  
The Board notes that the Veteran is competent to give 
evidence about what she experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, a skin disorder of blotches, rashes, and 
itching is clearly a disability that lends itself to lay 
observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  

A fellow service member submitted a statement indicating he 
knew the Veteran had an itchy rash during service.  Also, the 
Veteran's wife submitted a statement indicating that after 
the Veteran returned from service he developed a rash on his 
upper thigh.  

A Persian Gulf examination was conducted in January 1994.  
The Veteran indicated on several questionnaires that he had 
no rashes or pruritis.  Examination of the skin was within 
normal limits.

The Veteran was afforded a general VA examination in May 
1998.  The Veteran reported a history of having a skin rash 
over his thighs and in the groin area about a year or two 
previously.  He reported irritation over the thighs and the 
inguinal areas, but there was no rash at the time of the 
examination.  The Veteran stated he had not been using any 
kind of creams or ointments, and no other medications for the 
skin problem.  Examination revealed no evidence of any skin 
rash or lesions at the time.

Private medical records indicate the Veteran sought treatment 
for a skin condition in August 1999.  He reported having a 
rash since the Gulf War, and tinea cruris was diagnosed.

VA outpatient records indicate that the Veteran reported a 
history of skin dermatitis in November 2004.  He was treated 
for tinea pedia on several occasions.

The Veteran was afforded the most recent VA examination in 
May 2008.  The Veteran reported a history of having skin 
problems since 1991 and that he notices a rash and itching on 
his sides and back and on the medial aspect of his thighs.  
He reported having the rash throughout the year in the 
summer, spring, and winter, and that it is worse in the 
winter.  The Veteran indicated he uses a moisturizing lotion, 
but has not been using any other skin lotion or cream 
prescribed for any skin rash except for Lamisil, which had 
been prescribed by a podiatrist.  A skin examination was 
negative for any skin rash noted over the back, the groin, or 
the thighs.  The examiner stated that the Veteran was being 
treated for onychomycosis and tinea pedia, but there was no 
other skin rash present during the examination.  The skin 
examination was negative, except for onychomycosis and tinea 
pedis, which the examiner opined are not related to or 
aggravated by military duty and are not due to an undiagnosed 
illness.

Although the Veteran has reported a history of a skin 
condition in VA outpatient records, he is not currently being 
treated for any skin condition of the back or thighs.  
Additionally, while the Veteran was diagnosed with tinea 
cruris, to date, no medical opinion has linked this condition 
to the Veteran's active duty.  As such, service connection 
for a skin condition is not warranted on a direct basis, and 
as a diagnosed illness, the Persian Gulf War presumption does 
not apply.  

In reaching these conclusions, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from a skin condition, and that this condition is 
related to service based on continuity. Here, the medical 
evidence showing that the Veteran claimed he did not have 
rashes in service and during the years following service 
outweigh his claim that the symptoms were continuous.  The 
statements he made during physical examinations were made 
contemporaneously with those examinations and not in 
connection with a claim for benefits.  His current claims are 
made many years after service discharge and are contradicted 
by the medical record.  Additionally, the Veteran's opinion 
alone cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, as noted above a diagnosed skin disorder, no continuity 
of treatment since service, and no nexus between a skin 
disorder and active duty.  The Veteran's claims for service 
connection for a skin disorder must be denied.


ORDER

A disability rating of 30 percent for the Veteran's rhinitis 
and sinusitis is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Service connection for a skin disorder, as due to an 
undiagnosed illness, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


